The opinion of the court was delivered, October 9th 1871, by
Williams, J.
The plaintiff’s wife was the daughter of Peter Schoch, deceased, and this action was brought against the administrator of his estate to recover for the wife’s services in nursing and taking care of her father in his sickness, and keeping house for him from the spring of 1855 until his death in April 1866.
The jury have found that there was an express contract between the parties for the payment of the services rendered by the wife, and that it was entire. If, then, the case was submitted to the jury with proper instructions, and upon sufficient evidence, there was no error in the charge. The relationship between the parties was not of itself sufficient to overcome the legal presumption of a promise to pay what the services were reasonably worth; Amey’s Appeal, 13 Wright 126; and the facts in aid of the relationship, which were relied on to rebut the presumption, were fairly sub» mitted to the jury. The court said: “ It has been decided in Pennsylvania that where a man goes to live with his son-in-law the law does not imply that he is to remain there gratuitously, as in the ease of father and son: Smith v. Milligan, 7 Wright 107; and by analogy, where the son-in-law renders services to the father-in-law, there is no legal implication that it is gratuitous ; on the contrary, in the absence of any circumstances, it would be presumed that he is to receive compensation. In the present case the fact that the plaintiff, with his whole family, moved into the house of Peter Schoch about the year 1855, immediately after the death of Schoch’s wife, and remained there during his whole lifetime, receiving his support and that of his family mainly from the farm of Mr. Schoch, under a contract to that effect, is relied on to repel the presumption that he was to have compensation for nursing, *150waiting upon and taking care of the decedent. The jury must judge whether under these circumstances it was understood that Garrett was to be compensated for his trouble with Schoch, in addition to the advantages enumerated, or was to perform the labor, or bestow the attention gratuitously, and was to have nothing more than those advantages therefor. If such was the original contract or understanding, there can be no compensation unless there was a new bargain.”
With the same fairness the court submitted to the jury the question whether, or not, there was an express contract between the parties for the payment of the services. The court said: “ The only witness who speaks of it is Elizabeth Zeller, a daughter of the plaintiff, who says that when her grandfather asked her mother to come and keep house for him, he said, she should be well paid. He asked the other girls first; said whichever one did it should be well paid for it, and then mother promised.’ She states that this was on the day her grandmother died. Can you rely upon this as sufficient evidence of a contract ? You will bear in min'd that this lady was then a young girl, only about eleven years old, a daughter of the plaintiff. Nothing is said against her general veracity; but persons of that age have but little judgment, or knowledge of dealings — may readily misunderstand or misremomber. Her correctness is submitted to your careful consideration. It is an important point in the case, as on it the plaintiff relies to show a bargain for payment before he entered on the duty.” We see nothing in these instructions of which the plaintiff in error has any reason to complain. If the testimony of the witness was sufficient to establish an express contract, if believed, its credibility was left to the jury with proper cautions.
And so, if the jury should find that there was an express contract, the court fairly left it to them to determine from all the evidence whether the contract was entire or not. Nor were the decedent’s declarations, as recited in the defendant’s 4th and 5th points, the only evidence of the entirety of the contract. Besides these declarations, the testimony of Elizabeth Zeller, already referred to, which need not be -repeated here, has a direct bearing on the question. If the jury were satisfied from her testimony that there was an express contract for the payment of the services, could they have any doubt it was understood and intended to be entire, and that it was to continue until it was dissolved by the decedent’s death ? The court rightly instructed the jury that if they found the contract was entire, then the Statute of Limitations did not form any bar to the plaintiff’s claim.
Nor has the plaintiff any reason to complain of the instructions of the court as to the measure of compensation to which he was entitled, for the services rendered by his wife; nor of the manner in which the question was submitted to the jury. Whether the *151compensation should he limited and restricted to the support of the plaintiff and his family, or whether it should exceed the support drawn from the decedent’s farm, was left to the determination of the jury, under all the evidence in the cause, with the instruction, that if it was understood between the parties, that there was to be no compensation beyond the advantages derived from the farm, the jury could allow nothing, and their verdict must be in favor of the defendant.
From what we have already said, it is manifest that the evidence given by the plaintiff, was sufficient to justify the court in submitting to the jury the questions: whether there was an express contract for the payment of the services rendered by the plaintiff’s wife; whether it was understood and intended to be a continuing contract, dissolvable only by the decedent’s death; and whether the compensation was limited by, or was to exceed the support derived from the decedent’s farm ? If the wife was not to receive extra compensation for the very disagreeable services she performed for the decedent in his sickness, as the plaintiff in error contends, what mean his repeated declarations and assurances that he “would pay her for this ” — that “ she should be well satisfied,” &e. ? If the plaintiff was to receive only a.living for himself and family, then the obligation to make compensation for the wife’s services was discharged as soon as it was incurred, and her services were paid for as soon as they were rendered.
There was no error in admitting the testimony embraced in the 1st, 2d, 3d and 4th bills of exception, for the purposes for which it was received; and we discover no such error in rejecting the offer contained in the 5th bill of exception as calls for a reversal of' the judgment. The case was carefully tried by the learned judge'who presided at the trial, and for the reasons given the judgment must be affirmed.
Judgment affirmed.